The opinion of the court was delivered by
Barrett, J.
The town has been found liable for nearly $1000 in damages for.thc alleged injury to Mrs. Watts. Dr. Dales attended her as physician and surgeon, and, as a witness for the plaintiffs, he had testified fully and particularly as to the nature and extent of the injury she had received. His testimony was necessarily of leading importance on the question of the amount of damages that the town ought to be held to pay. As he was an important witness for the plaintiffs, it was the right of the defendants to cross examine him touching any connection he may have had with matters involved in the action, that would have a tendency to affect the credit and weight of his testimony' in the minds of the jury. It seems plain that in respect to that feature of his testi*203mony which bore directly on the subject of damages, it would be entirely proper to put him to the test of a rigorous scrutiny. It is' to be assumed that he Avas faithful and honest in Ms intercourse with the plaintiffs as their professional servant and friend. At any rate, it would not rest with them to suggest the contrary while they are in the act of serving themselves by using him as a witness in reference to the matters involved in the question propounded to him. It is obvious that Ms testimony represented an injury calling for much more than $100 as damages. If he was saying to the plaintiffs, in view of the injury as it was developed to him in Ms professional character and relation, what the question implied, it would require some explanation in order to prevent the inference that he had overdrawn his representation of the injury in testifying as a Avitness. If he had answered the question in the affirmative, and it had been left without any thing by Avay of explanation, we think an argument of considerable strength, and entirely legitimate, might have been made to the jury adversely to the reliableness' of his representations as a witness on the stand as to the nature and extent of the injury. If in fact he did tell them as put in the question, what his explanation would have been, if any had been attempted, need not be conjectured. It is sufficient that it was the right of the defendants to have an answer, one way or the other, trusting to the requirements of the occasion as to any thing further after the answer had been given.
We think it not expedient to go beyond the very point made by the exceptions, in the present posture of the case. If, on another trial, other questions should be raised as resulting incidents from this decision, they can be better considered Avlien it shall be known precisely Avliat they are.
The judgment is reversed and cause remanded.